Title: Revised Reply of President of Congress to La Luzerne, [ca. 8–12] May 1782
From: Hanson, John,Madison, James
To: 



Sir,
Philadelphia, May [ca. 8–12,] 1782

The repeated Instances of Friendship which the United States of America have received from His Most Christian Majesty give him too just a title to their affections to permit them to be indifferent to any event which interests his happiness. Be assured Sir that Congress learn with the most lively Satisfaction that it has pleased the divine giver of all good gifts to bless their august ally with an heir to his throne. Our earnest prayer is that he may with it inherit the virtues which have acquired to his Majesty so much glory & to his dominions so much prosperity, and which will be the means of cementing & strengthening the Union so happily established between the two Nations.
